DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A: Figs. 1A-1D in the reply filed on 14 October 2022 is acknowledged.
Claims 5, 6, 10, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 October 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 7, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia (US 6,434,001 B1) in view of Daughtry Jr. et al. US (2015/0201533 A1)

Re. claims 1 and 20: Bhatia discloses an electronic system comprising:
a host device (100) comprising a cooling component (140, 145, 150, 155 combined);
a removable device (105) comprising a heat spreader (210, 215), wherein the removable device is detachably connectable to the host device; (see fig. 1, 2A; col. 3-4)
a receptacle (140), coupled to one of the cooling component or the heat spreader; and
a heat transfer device (125) comprising a first portion (portion near 215) and a second portion (distal portion 135), wherein the first portion is coupled to one of the cooling component or the heat spreader (215), and the second portion is protruded outwards relative to one of the cooling component or the heat spreader, wherein when the removable device is connected to the host device, the second portion extends through the receptacle. (see fig. 1, 2; col. 3-4)
Bhatia fails to disclose:
The receptacle comprising a plurality of spring fingers
such that the plurality of spring fingers establish a direct thermal interface with the second portion to allow a waste-heat to transfer between the heat transfer device and one of the cooling component or the heat spreader via the receptacle.
However, Daughtry discloses:
The receptacle (136) comprising a plurality of spring fingers (138) (see fig. 1; para. 0017-0020)
such that the plurality of spring fingers establish a direct thermal interface with a second portion of a cooling component (150) to allow a waste-heat to transfer between the heat transfer device and one of the cooling component or the heat spreader via the receptacle. (see fig. 1; para. 0023-0025)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of spring fingers to the receptacle of Bhatia as taught by Daughtry. One of ordinary skill would have been motivated to do this in order to both frictionally and thermally engage with the heat spreader. (Daughtry para. 0017-0020)

Re. claim 2: Bhatia discloses wherein the heat transfer device (125) comprises one of a heat pipe. (see fig. 1; col. 3-4) 

Re. claim 7: Daughtry discloses:
wherein each spring finger (138) comprises a first end (proximal end) coupled to a frame (132) of the receptacle, a second end (distal end) having a dry contact surface to establish the direct thermal interface with the heat transfer device (180), and a body (middle portion of 138) interconnecting the first and second ends, and wherein the plurality of spring fingers are arranged adjacent to one another along a circumferential direction to form an array of spring fingers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of spring fingers to the circumferential receptacle of Bhatia as taught by Daughtry. One of ordinary skill would have been motivated to do this in order to both frictionally and thermally engage with the heat spreader. (Daughtry para. 0017-0020)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia in view of Daughtry as applied to claim 1 above, and further in view of Andre et al. (US 2005/0202727 A1).

Re. claim 11: Bhatia and Daughtry fail to disclose:
the host device further comprises a connector rigidly coupled to a housing of the electronic system, and a host circuit board coupled to the connector, wherein the removable device further comprises a circuit board, and wherein the circuit board is communicatively coupled to the host circuit board through the connector when the removable device is connected to the host device.
However, Andre discloses:
a host device (100) further comprises a connector (128) rigidly coupled to a housing (134) of the electronic system, and a host circuit board (power management circuit) coupled to the connector, wherein the removable device (102) further comprises a circuit board (pcb), and wherein the circuit board is communicatively coupled to the host circuit board through the connector when the removable device is connected to the host device. (see fig. 1-3; para. 0026, 0054-0056)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a power connector taught by Andre to the docking station of Bhatia and Daughtry. One of ordinary skill would have been motivated to do this in order to charge the laptop while it is plugged into the docking station.

Claim(s) 12, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia in view of Daughtry, further modified by Andre.

Re. claim 12: Bhatia discloses an electronic system comprising:
a host device (100) comprising a cooling component (140, 145, 150, 155 combined);
a circuit board (205) comprising a heat generating component (120) and 
a heat spreader (215) coupled to the heat generating component to dissipate heat generated by the heat generating component, and (see fig. 1, 2A; col. 3-4)
a heat transfer device (125) comprising a first portion (portion near 215) and a second portion (distal portion 135), wherein the first is coupled to the heat spreader (215), and the second portion is protruded outwards relative to the heat spreader, wherein when the removable device is connected to the host device, 
 the second portion protruding beyond the circuit board; and (see fig. 1, 2; col. 3-4)
wherein the second portion of the heat transfer device is configured to, in the installed state of the electronic device in the host device, be received within a receptacle (140) of the host device 
a heat transfer device (125) comprising a first portion (portion near 215) and a second portion (distal portion 135), wherein the first portion is coupled to one of the cooling component or the heat spreader (215), and the second portion is protruded outwards relative to one of the cooling component or the heat spreader, wherein when the removable device is connected to the host device, the second portion extends through the receptacle. (see fig. 1, 2; col. 3-4)
Bhatia fails to disclose:
The host device comprises a host circuit board, a connector coupled to the host circuit board
The receptacle comprising a plurality of spring fingers
such that the plurality of spring fingers establish a direct thermal interface with the second portion to allow the waste- heat to transfer from the heat spreader to the a cooling component coupled to the receptacle via the receptacle and the first and second portions of the heat transfer device.
However, Daughtry discloses:
The receptacle (136) comprising a plurality of spring fingers (138) (see fig. 1; para. 0017-0020)
such that the plurality of spring fingers establish a direct thermal interface with a second portion of a cooling component (150) to allow a waste-heat to transfer between the heat transfer device and one of the cooling component or the heat spreader via the receptacle. (see fig. 1; para. 0023-0025)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of spring fingers to the receptacle of Bhatia as taught by Daughtry. One of ordinary skill would have been motivated to do this in order to both frictionally and thermally engage with the heat spreader. (Daughtry para. 0017-0020)
Andre discloses
a host device (100) comprises a host circuit board (power management circuit) and a host circuit board (power management circuit) coupled to the connector, the connector (128) rigidly coupled to a housing (134) of the electronic system, wherein the removable device (102) further comprises a circuit board (pcb), and wherein the circuit board is communicatively coupled to the host circuit board through the connector when the removable device is connected to the host device. (see fig. 1-3; para. 0026, 0054-0056)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a power connector taught by Andre to the docking station of Bhatia and Daughtry. One of ordinary skill would have been motivated to do this in order to charge the laptop while it is plugged into the docking station.

Re. claim 13: Bhatia discloses wherein the heat transfer device (125) comprises one of a heat pipe. (see fig. 1; col. 3-4) 

Re. claim 16: Daughtry discloses:
wherein each spring finger (138) comprises a first end (proximal end) coupled to a frame (132) of the receptacle, a second end (distal end) having a dry contact surface to establish the direct thermal interface with the heat transfer device (180), and a body (middle portion of 138) interconnecting the first and second ends, and wherein the plurality of spring fingers are arranged adjacent to one another along a circumferential direction to form an array of spring fingers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of spring fingers to the circumferential receptacle of Bhatia as taught by Daughtry. One of ordinary skill would have been motivated to do this in order to both frictionally and thermally engage with the heat spreader. (Daughtry para. 0017-0020)

Allowable Subject Matter
Claims 3-4, 8-9, 14-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. claim 3: the limitations of “wherein when the removable device is connected to the host device, the second portion extends through the receptacle to thermally couple the heat spreader to the cooling component via the heat transfer device and the receptacle” cannot be found in the prior art. Further, one of ordinary skill in the art would not have been motivated to rearrange the components of Bhatia and/or Daughtry in the manner claimed. 
Re. claims 8 and 17: the limitations of “a first end and a second end coupled to a frame of the receptacle, …wherein the body is bent inwardly relative to the frame and includes a dry contact surface to establish the direct thermal interface with the heat transfer device” in combination with the remaining limitations in the claim cannot be found in the prior art. The claimed limitations of both the first and second end being coupled to the frame while a body makes contact is not found in the prior art. One of ordinary skill would not have been motivated to change the entire shape of the fingers of Daughtry in such a way. 
Re. claim 14: the limitations of “wherein the first portion of the heat transfer device is disposed along the second recess and coupled to the heat spreader cooling component, and wherein when the removable device is connected to the host device, the second portion extends through the receptacle to thermally couple the cooling component to the heat spreader via the heat transfer device and the receptacle” cannot be found in the prior art. Further, one of ordinary skill in the art would not have been motivated to rearrange the components of Bhatia and/or Daughtry in the manner claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coteus et al. (US 2019/0200485 A1) discloses spring fingers provided on a flexible cold plate to cool electronics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 17, 2022
/ADAM B DRAVININKAS/           Primary Examiner, Art Unit 2835